DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 25-42 in the reply filed on 1/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 43-47 withdrawn from consideration.
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 requires “in addition to the actual shape” and “in addition to the shape regulation difference” and such should be followed by a comma “,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 31 requires “drawing a conclusion”; however, this mental step does not articulate how to draw a conclusion and what conclusion is drawn.  In other words, it is unclear from the claims what the metes and bounds of “drawing a conclusion” and therefore this is indefinite.  The examiner will interpret this to include “determining the actual position . . . ”
Claim 37 requires, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-36, 38-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002285309, hereafter JP 309.
Claim 25:  JP 309 discloses a method for coating a metal strip with the help of a coating device, in which the metal strip is led through a coating container with a liquid coating medium, subsequently through a slot of a stripping nozzle device and further subsequently through a slot of a strip stabilizing device with a plurality of magnets on both wide sides of the strip (Figure 1 and accompanying text)
 comprising the following steps: 
determining an actual shape of the metal strip within the stripping nozzle device over a width of the metal strip (011, see e.g. displacement sensors);  
determining a shape regulation difference as a difference between the actual shape of the metal strip and a predetermined target shape of the metal strip in a region of the stripping nozzle device (0033);  
and controlling the plurality of magnets of the strip stabilizing device as setting elements so that the actual shape of the metal strip is converted into the target shape of the strip (0033, Figure 2-3 and accompanying text), 
wherein controlling the plurality of magnets of the strip stabilizing device is carried in that at least one of the magnets in dependence on the shape regulation difference in a width direction (R) of the metal strip is displaced relative to at least one of the magnets on the opposite wide side of the metal strip and displaced into a moved position where it is at least approximately opposite a trough in the actual shape of the metal strip (See figure 3 and accompanying text). 

Claim 26:  JP 309 discloses in addition to the actual shape measurement, the position, i.e. meandering, of the strip is determined and controlled (0037) by the displacement of the at least one of the magnets in the width direction (R) of the metal strip relative the 
at least one magnet on the opposite wide side of the metal strip is also carried out in dependence on the position regulation difference so that the strip is transferred from its actual position to the predetermined target position (See figure 3 movement of magnet relative to magnet on other side is taught at Figure 3 and accompanying text). 
 	Claim 27:  JP 309 discloses a stationary magnet pair or a plurality of stationary magnet pairs is arranged in a stationary position symmetrically to at least the center of the metal strip, wherein two magnets of the stationary magnet pair or each of the stationary magnet pairs are arranged to be opposite at the two wide sides of the metal strip;  and wherein at least individual ones of magnets adjacent to the at least one stationary magnet pair are so displaced relative to the stationary magnet pair in width direction (R) of the metal strip that in their moved position they are at least approximately opposite a trough in the actual shape of the strip (see Figure 3 and accompanying text). 
 	Claim 28:  JP 309 discloses the displacement of the at least one magnet in width direction (R) is carried out symmetrically with respect to a strip center (see figure 3).
	Claim 29:  JP 309 discloses magnets that form a left hand or right hand pair that include a magnet that has a greater spacing and another magnet on the left hand side that has a location with a smaller distance is approximately opposite what can reasonably be considered a trough in the actual shape of the strip (see figure 3a).

	Claim 31:     JP 309 discloses measuring the position and/or shape as claimed (see sensors at Figure 4, figure 5, 0021) and determining the actual position/shape based on this measurement.
	Claim 32:  JP 309 discloses the determination of the actual position and/or the actual shape of the strip within the strip stabilizing device is carried out by measuring a spacing of the strip from the magnets of the strip stabilizing device over the width of the strip (position measured by sensor can reasonably be considered “a spacing” as claimed, see 0015-0016 
 	Claim 33:  JP 309 at figure 3, 0016-0017, illustrates that the displacement of the magnets in the width direction (R) is additionally carried out in dependence on an available number of magnets at each of the wide sides of the metal strip.
	Claim 34:  JP 309 discloses the data for each coil as well as the exciting current of the coil is used for the displacement (i.e. force to change shape), 0016-0017, 00023, Figure 3.
	Claim 35:  JP 309 discloses the magnets are electromagnetic coils (0016-0017).
	Claim 36:  JP 309 discloses using the coils with current to apply force to the strip to transfer such to the position and/or target shape (see discussion above, Figure 3 and accompanying text).
	Claim 38:  JP 309 discloses U or S Shaped (Figure 2, Figure 3)
	Claim 39:  JP 309 discloses the target shape has a rectangular cross-section or planarity of the metal strip (see “flat” 0032).

	Claim 41:  JP 309 disloses that the target position is “a center” position in the slot (see e.g. Figure 4, Figure 3, dashed line in center).
	Claim 42:  JP 309 discloses moved position of magnets are stored in advance (i.e. in a database, see 0037)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-36 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 309.
The examiner maintains the positions as set forth above, specifically regarding the control over position and shape of the steel strip.  In addition, and at the very least, the prior art discloses the measuring using sensors, determining the actual shape and location (i.e. meandering) and determining the EM . 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 309 taken with US Patent Application Publication 20130327806 by Jang et al.
JP 309 discloses all that is taught above and discloses the stripping nozzles and electromagnets for stabilization; however, fails to disclose using a correction roller.  However, Jang discloses a strip stabilization apparatus and including correction rollers as position and adjusted upstream the nozzle so that the stabilization device operates (see Figure 7 and accompanying text, 0095).   Therefore, taking the references collectively it would have been obvious to include correction rollers as taught by Jang to reap the benefits of their inclusion.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/DAVID P TUROCY/Primary Examiner, Art Unit 1718